

Exhibit 10.80


CONFIDENTIAL & PROPRIETARY
EXECUTION COPY










This limited partnership is the general partner of Apollo Special Situations
Fund, L.P. and its parallel funds, if any, and earns the “carried interest” on
ASSF profits.






--------------------------------------------------------------------------------











Apollo Special Situations Advisors, L.P.






Amended and Restated
Limited Partnership Agreement














Dated February 15, 2017 and effective as of March 18, 2016



--------------------------------------------------------------------------------






















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS1
ARTICLE II FORMATION AND ORGANIZATION11
Section 2.1Formation    11
Section 2.2Name    11
Section 2.3Offices    11
Section 2.4Term of Partnership    11
Section 2.5Purpose of the Partnership    12
Section 2.6Actions by Partnership    12
Section 2.7Admission of Limited Partners    12
Section 2.8Points; Plan Years    12
ARTICLE III CAPITAL14
Section 3.1Contributions to Capital    14
Section 3.2Rights of Partners in Capital    14
Section 3.3Capital Accounts    15
Section 3.4Allocation of Profit and Loss    16
Section 3.5Tax Allocations    17
Section 3.6Reserves; Adjustments for Certain Future Events    17
Section 3.7Finality and Binding Effect of General Partner’s Determinations    18
Section 3.8AEOI    19
Section 3.9Alternative GP Vehicles    20





--------------------------------------------------------------------------------





ARTICLE IV DISTRIBUTIONS20
Section 4.1Distributions    20
Section 4.2Retained Amounts    22
Section 4.3Withholding of Certain Amounts    22
Section 4.4Limitation on Distributions    23
Section 4.5Distributions in Excess of Basis    23
ARTICLE V MANAGEMENT24
Section 5.1Rights and Powers of the General Partner    24
Section 5.2Delegation of Duties    25
Section 5.3Transactions with Affiliates    26
Section 5.4Expenses    27
Section 5.5Rights of Limited Partners    27
Section 5.6Other Activities of General Partner    27
Section 5.7Duty of Care; Indemnification    27
ARTICLE VI ADMISSIONS, TRANSFERS AND WITHDRAWALS29
Section 6.1Admission of Additional Limited Partners; Effect on Points    29
Section 6.2Admission of Additional General Partner    29
Section 6.3Transfer of Interests of Limited Partners    29
Section 6.4Withdrawal of Partners    31
Section 6.5Pledges    31
ARTICLE VII ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS33





--------------------------------------------------------------------------------





Section 7.1Allocation of Points    33
Section 7.2Retirement of Partner    34
Section 7.3Effect of Retirement on Points    35
ARTICLE VIII DISSOLUTION AND LIQUIDATION35
Section 8.1Dissolution and Liquidation of Partnership    35
ARTICLE IX GENERAL PROVISIONS36
Section 9.1Restrictive Covenants of Limited Partners    36
Section 9.2Strategic Partnership Carried Interest related to the Fund    37
Section 9.3Amendment of Partnership Agreement and Co-Investors (A) Partnership
Agreement    37
Section 9.4Special Power-of-Attorney    39
Section 9.5Good Faith; Discretion    41
Section 9.6Notices    41
Section 9.7Agreement Binding Upon Successors and Assigns    41
Section 9.8Merger, Consolidation, Etc.    41
Section 9.9Governing Law; Dispute Resolution    42
Section 9.10Termination of Right of Action    43
Section 9.11Not for Benefit of Creditors    43
Section 9.12Reports    43
Section 9.13Filings    44
Section 9.14Headings, Gender, Etc.    44
Section 9.15Corporate Clawback    44







--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------






APOLLO SPECIAL SITUATIONS ADVISORS, L.P.
A Delaware Limited Partnership
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT of APOLLO SPECIAL SITUATIONS
ADVISORS, L.P. dated February 15, 2017 and effective as of March 18, 2016, by
and among Apollo Special Situations Advisors GP, LLC, a Delaware limited
liability company, as the sole general partner, and the persons whose names and
addresses are set forth in the Schedule of Partners under the caption “Limited
Partners” as the limited partners.
W I T N E S S E T H :
WHEREAS, on February 23, 2016, Apollo Special Situations Management, L.P. filed
with the Secretary of State of the State of Delaware a Certificate of Limited
Partnership to form Apollo Special Situations Advisors, L.P. as a limited
partnership under the Delaware Revised Uniform Limited Partnership Act, pursuant
to an agreement among Apollo Special Situations Advisors GP, LLC, as sole
general partner, and APH Holdings, L.P., as initial limited partner (the
“Original Agreement”); and
WHEREAS, the parties wish to amend and restate the Original Agreement in its
entirety.
NOW, THEREFORE, the parties hereby agree as follows:







--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS
Capitalized terms used but not otherwise defined herein have the following
meanings:
“Account Points” has the meaning ascribed to that term in Section 2.8(a)(i).
“Act” means the Delaware Revised Uniform Limited Partnership Act, as in effect
on the date hereof and as amended from time to time, or any successor law.
“AEOI” means (a) legislation known as the U.S. Foreign Account Tax Compliance
Act, sections 1471 through 1474 of the Code and any associated legislation,
regulations (whether proposed, temporary or final) or guidance, any applicable
intergovernmental agreement and related statutes, regulations or rules, and
other guidance thereunder, (b) any other similar legislation, regulations, or
guidance enacted in any other jurisdiction which seeks to implement similar
financial account information reporting and/or withholding tax regimes,
including the OECD Standard for Automatic Exchange of Financial Account
Information in Tax Matters – the Common Reporting Standard and any associated
guidance, (c) any other intergovernmental agreement, treaty, regulation,
guidance, standard or other agreement entered into in order to comply with,
facilitate, supplement or implement the legislation, regulations, guidance or
standards described in clauses (a) and (b) of this definition, and (d) any
legislation, regulations or guidance in any jurisdiction that give effect to the
matters outlined in the preceding clauses of this definition.
“Administrative Committee” means a committee of the General Partner initially
composed of Marc Becker, Scott Kleinman, Jim Zelter, Sanjay Patel and Lisa
Bernstein and any successor, substitute or additional member appointed thereto.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and account sponsored, managed or
advised by AGM or its affiliated asset management entities, but, in each case,
does not include Portfolio Companies except with respect to Bad Acts and the
Restrictive Covenants.
“AGM” means Apollo Global Management, LLC, a Delaware limited liability company.
“Agreement” means this Amended and Restated Limited Partnership Agreement, as
amended or supplemented from time to time.
“Alternative GP Vehicle” has the meaning ascribed to that term in Section 3.9.
“APH” means (a) APH Holdings, L.P., a Cayman Islands exempted limited
partnership, and (b) any other entity formed by AGM or its Affiliates that holds
Points, in its capacity as a Limited Partner, for the benefit (directly or
indirectly) of (i) AGM, (ii) AP Professional Holdings,


2

--------------------------------------------------------------------------------





L.P., a Cayman Islands exempted limited partnership, or (iii) employees or other
service providers of AGM Affiliates, in its capacity as a Limited Partner.
“Applicable Tax Representative” means, with respect to a tax matter, the General
Partner, the Tax Matters Partner or the Partnership Representative (each in its
capacity as such), as applicable.
“ASSF” means Apollo Special Situations Fund, L.P., a limited partnership formed
under the Act.
“Bad Act” means a Limited Partner’s:
(a)    commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
the Limited Partner’s ability to perform his or her services to AGM or any of
its Affiliates;
(b)    commission of an intentional and material breach of a material provision
of a written AGM Code of Conduct (other than any AGM Code of Conduct adopted
after the date of such Limited Partner’s admission to the Partnership with the
primary purpose of creating or finding “Bad Acts”);
(c)    commission of intentional misconduct in connection with the performance
by the Limited Partner of his or her services for AGM or any of its Affiliates;
(d)    commission of any misconduct that, individually or in the aggregate, has
caused or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made in good faith with
respect to a portfolio investment or account managed by AGM or its Affiliates,
or a communication made to the principals or other partners, in a professional
manner, of a good faith disagreement with a proposed action by AGM or any of its
Affiliates);
(e)    conviction of a felony or plea of no contest to a felony charge, in each
case if such felony relates to AGM or any of its Affiliates;
(f)    fraud in connection with the performance by the Limited Partner of his or
her services for AGM or any of its Affiliates; or
(g)    embezzlement from AGM or any of its Affiliates or interest holders;


3

--------------------------------------------------------------------------------





provided, that
(i)    with respect to the items set forth in clauses (b) and (d), the Limited
Partner has failed to cure within fifteen Business Days after notice thereof, to
the extent such occurrence is susceptible to cure, and
(ii)    during the pendency of any felony charge under clause (e), AGM and its
Affiliates may suspend payment of any distributions in respect of the Limited
Partner’s Points, and if (A) the Limited Partner is later acquitted or otherwise
exonerated from such charge, or (B) the employment or service of such Limited
Partner with AGM or its applicable Affiliate does not terminate, then (1) AGM or
its applicable Affiliate shall pay to the Limited Partner all such accrued but
unpaid distributions with respect to vested Points, with interest calculated
from the date such distributions were suspended at the prime lending rate in
effect on the date of such suspension, and (2) throughout the period of
suspension (or until the date of termination of employment or service, if
earlier), distributions with respect to unvested Points shall continue to
accrue, and Points shall continue to vest, in accordance with the terms and
conditions set forth herein.
“BBA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6241 of the Code), as enacted by the United States Bipartisan Budget Act
of 2015, Pub. L. No. 114-74, as amended from time to time, and the Treasury
Regulations (whether proposed, temporary or final), including any subsequent
amendments and administrative guidance, promulgated thereunder (or which may be
promulgated in the future), together with any similar United States state, local
or non-U.S. law.
“Book-Tax Difference” means the difference between the Carrying Value of a
Partnership asset and its adjusted tax basis for United States federal income
tax purposes, as determined at the time of any of the events described in the
definition of Carrying Value, which for purposes of this Agreement shall include
any accrued income in respect of securities contributed to or held (directly or
indirectly) by the Partnership as of the date of any such event. The General
Partner shall maintain an account in the name of each Limited Partner from whom
or from which any Points are reallocated to a Newly-Admitted Limited Partner
that reflects such Limited Partner’s share of any Book-Tax Difference.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York, New York are authorized
or obligated by law or executive order to close.
“Capital Account” means, with respect to each Partner, the capital account
established and maintained on behalf of such Partner as described in
Section 3.3.
“Capital Loss” means, for each Fund with respect to any Fiscal Year, the portion
of any Net Loss and any Portfolio Investment Loss allocable to the Partnership,
but only to the extent such allocation is made by such Fund to the Partnership
in proportion to the Partnership’s capital contribution to such Fund, as
determined pursuant to the Fund LP Agreement.


4

--------------------------------------------------------------------------------





“Capital Profit” means, for each Fund with respect to any Fiscal Year, the
portion of any Net Income and any Portfolio Investment Gain allocable to the
Partnership, but only to the extent such allocation is made by such Fund to the
Partnership in proportion to the Partnership’s capital contribution to such
Fund, as determined pursuant to the Fund LP Agreement.
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
Carrying Values of all Partnership assets shall be adjusted to equal their
respective fair market values (as determined by the General Partner), in
accordance with the rules set forth in Treasury Regulations section
1.704-1(b)(2)(iv)(f), except as otherwise provided herein, immediately prior to:
(a) the date of the acquisition of any interests in the Partnership by any new
Partner or of any additional interests by any existing Partner in exchange for
more than a de minimis capital contribution; (b) the date of the distribution of
more than a de minimis amount of any Partnership asset to a Partner, including
cash as consideration for an interest in the Partnership; (c) the date of the
grant of more than a de minimis profits interest in the Partnership as
consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner, or by a new Partner acting in his capacity
as a Partner or in anticipation of becoming a Partner; or (d) the liquidation of
the Partnership within the meaning of Treasury Regulations section
1.704-l(b)(2)(ii)(g); provided, that any adjustment pursuant to clauses (a),
(b) and (c) above shall be made only if the General Partner reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Partners. The Carrying Value of any
Partnership asset distributed to any Partner shall be adjusted immediately prior
to such distribution to equal its fair market value (as determined by the
General Partner). The Carrying Value of any asset contributed by a Partner to
the Partnership shall be the fair market value (as determined by the General
Partner) of the asset at the date of its contribution.
“Catch Up Amount” means the product derived by multiplying (a) the amount of any
Book-Tax Difference arising on the admission to the Partnership of a
Newly-Admitted Limited Partner by (b) the percentage derived by dividing the
number of Points issued to the Newly-Admitted Limited Partner, by the aggregate
number of Points on the date the Newly-Admitted Limited Partner is admitted to
the Partnership. The General Partner shall maintain an account in the name of
each Newly-Admitted Limited Partner that reflects such Limited Partner’s Catch
Up Amount, which shall be adjusted as necessary to reflect any subsequent
reduction in such Book-Tax Difference corresponding to any subsequent negative
adjustments to the Carrying Value of the Partnership’s assets that relate to
such Book-Tax Difference, and which may be further adjusted to the extent the
General Partner determines in its sole discretion is necessary to cause the
Catch Up Amount to be equal to the amount necessary to provide such Limited
Partner with a requisite share of Partnership capital based on such Limited
Partner’s Points in accordance with the terms of this Agreement and such Limited
Partner’s Points Award Memo.
“Certificate” means the Certificate of Limited Partnership of the Partnership
and any amendments thereto as filed with the office of the Secretary of State of
the State of Delaware.
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund pursuant to section 10.3 of the Fund LP Agreement of ASSF or its
equivalent in the Fund LP Agreement of any other Fund.


5

--------------------------------------------------------------------------------





“Clawback Share” means, as of the time of determination, with respect to any
Limited Partner and any Clawback Payment, a portion of such Clawback Payment
equal to (a) the cumulative amount distributed to such Limited Partner of
Operating Profit attributable to the Portfolio Investments determined by the
General Partner to give rise to the Clawback Payment, divided by (b) the
cumulative amount so distributed to all Partners with respect to such Operating
Profit attributable to such Fund.
“Co-Investors (A)” means Apollo Special Situations Co-Investors (A), L.P., a
Delaware limited partnership.
“Co-Investors (A) Partnership Agreement” means the amended and restated limited
partnership agreement of Co-Investors (A), as amended from time to time.
“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.
“Covered Person” has the meaning ascribed to that term in Section 5.7.
“DEUCC” has the meaning ascribed to that term in Section 6.5(c).
“Disability” has the meaning ascribed to that term in the AGM 2007 Omnibus
Equity Incentive Plan.
“Discretionary Points” has the meaning ascribed to that term in Section
2.8(a)(ii).
“Escrow Account” has the meaning ascribed to that term in the Fund LP Agreement
of ASSF or its equivalent in the Fund LP Agreement of any other Fund.
“Execution Page” means the counterpart signature document so titled, pursuant to
which the Limited Partners, other than APH, have agreed to become party to each
of this Agreement and the Co-Investors (A) Partnership Agreement.
“Executive Committee” means the Executive Committee of the Board of Managers of
AGM as in effect from time to time.
“Final Adjudication” has the meaning ascribed to that term in Section 5.7.
“Final Distribution” has the meaning ascribed to that term in the Fund LP
Agreement of ASSF or its equivalent in the Fund LP Agreement of any other Fund.
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code.


6

--------------------------------------------------------------------------------





“Founder Partner” means each of Leon Black, Joshua Harris, Marc Rowan and any
Limited Partner that holds Points by reason of being a Related Party of one of
the foregoing individuals.
“Fund” means each of ASSF and each “Parallel Fund” within the meaning of the
Fund LP Agreement of ASSF. Such term also includes each alternative investment
vehicle of ASSF, and/or any such Parallel Fund and/or managed account, “fund of
one” or other similar product that invests alongside ASSF in the ordinary course
(for the avoidance of doubt, excluding any other investment fund sponsored by
AGM or its Affiliates and investing alongside ASSF on a one-off basis), to the
extent the context so requires. As of March 18, 2016, the “Fund” refers to ASSF.
“Fund General Partner” means the Partnership in its capacity as a general
partner of any of the Funds pursuant to the Fund LP Agreements.
“Fund LP Agreement” means the limited partnership agreement of any of the Funds,
as amended from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“General Partner” means Apollo Special Situations Advisors GP, LLC, a Delaware
limited liability company, in its capacity as general partner of the Partnership
or any successor to the business of the General Partner in its capacity as
general partner of the Partnership.
“Governmental Authority” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Home Address” has the meaning ascribed to such term in Section 9.6.
“Investment Manager” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“JAMS” has the meaning ascribed to that term in Section 9.9(b).
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person withdraws entirely as a limited partner of the Partnership, in
his capacity as a limited partner of the Partnership. All references herein to a
Limited Partner shall be construed as referring collectively to such Limited
Partner and to each Related Party of such Limited Partner (and to each Person of
which such Limited Partner is a Related Party) that also is or that previously
was a Limited Partner, except to the extent that the General Partner determines
that the context does not require such interpretation as between such Limited
Partner and his Related Parties.
“Net Income” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Net Loss” has the meaning ascribed to that term in each of the Fund LP
Agreements.


7

--------------------------------------------------------------------------------





“Newly-Admitted Limited Partner” has the meaning ascribed to that term in
Section 4.1(d)(i).
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss, and
(b) the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes. Operating Loss shall not include any loss attributable to a
Book-Tax Difference.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss, and
(b) the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes. Operating Profit shall not include any income or gain
attributable to a Book-Tax Difference.
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partnership” means the limited partnership continued pursuant to this
Agreement.
“Partnership Representative” means for any relevant taxable year of the
Partnership to which the BBA Audit Rules apply, the General Partner acting in
the capacity of the “partnership representative” (as such term is defined under
the BBA Audit Rules) or such other Person as is appointed to be the “partnership
representative” by the General Partner from time to time.
“Person” means any individual, partnership (whether or not having separate legal
personality), corporation, limited liability company, joint venture, joint stock
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such), government, governmental agency,
political subdivision of any government, or other entity.
“Plan Year” means, with respect to a year, the period commencing on January 1 of
such year and ending on December 31 of such year, or such other period as
determined by the General Partner; provided, that the first Plan Year shall be
deemed to begin on March 18, 2016 and the final Plan Year shall be deemed to end
on the date on which a Dissolution Event (as defined in the Fund LP Agreement of
ASSF) occurs.
“Point” means a share of Operating Profit or Operating Loss, net of amounts
distributed (or reserved) as Priority Distributions. Points shall include both
Account Points and


8

--------------------------------------------------------------------------------





Discretionary Points. The aggregate number of Points available for assignment to
all Partners with respect to each Plan Year shall be [ ].
“Points Award Memo” means each notice delivered to each Limited Partner setting
forth the award of Points to such Limited Partner.
“Portfolio Company” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Portfolio Investment” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Portfolio Investment Gain” means the income and gains described in section
3.4(a)(i) of the Fund LP Agreement of ASSF or its equivalent in the Fund LP
Agreement of any other Fund.
“Portfolio Investment Loss” means the losses and deductions described in section
3.4(a)(ii) of the Fund LP Agreement of ASSF or its equivalent in the Fund LP
Agreement of any other Fund.
“Priority Distribution” has the meaning ascribed to that term in Section 7.1(e).
“Reference Rate” means the interest rate announced publicly from time to time by
JPMorgan Chase Bank in New York, New York as such bank’s prime rate.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as the Limited Partner;
(b)    any trust or estate in which the Limited Partner and any Related Party or
Related Parties of such Limited Partner (other than such trust or estate)
collectively have more than 80 percent of the beneficial interests (excluding
contingent and charitable interests);
(c)    any entity of which the Limited Partner and any Related Party or Related
Parties (other than such entity) of such Limited Partner collectively are
beneficial owners of more than 80 percent of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Required Voting Partners” means, at any time, at least a majority by number of
Limited Partners who are Voting Partners at such time.


9

--------------------------------------------------------------------------------





“Reserved Team Points” means [ ] Points, [ ] of which shall be Account Points
and [ ] of which shall be Discretionary Points; provided, that, the
Administrative Committee, in its discretion, may increase the amount of Account
Points outstanding at any time and from time to time by up to 10%, in which case
the number of Discretionary Points outstanding shall be correspondingly reduced
for so long as such additional Account Points remain outstanding.
“Restrictive Covenants” means the restrictive covenants contained or referenced
in the admission document or Points Award Memo of a Limited Partner (as the same
may be modified, amended or supplemented from time to time).
“Retained Amount” has the meaning ascribed to that term in Section 4.2.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2.
“Retirement Date” means, with respect to any Limited Partner, the date as of
which such Person becomes a Retired Partner.
“Schedule of Partners” means a schedule to be maintained by the General Partner
showing the following information with respect to each Partner: name, address,
date of admission and retirement and required capital contribution.
“Strategic Partnership” has the meaning ascribed to that term in Section 9.2.
“Tax Obligation” has the meaning ascribed to that term in Section 4.3(a).
“Tax Matters Partner” means for any taxable year of the Partnership subject to
the TEFRA Audit Rules, the General Partner acting in the capacity of the “tax
matters partner” of the Partnership (as such term was defined in section
6231(a)(7) of the Code under the TEFRA Audit Rules) or such other Person as may
be appointed to be the “tax matters partner” by the General Partner from time to
time.
“Team Member” means (a) a natural person who provides substantial services to
the private equity, natural resources or credit business of AGM or its
Affiliates, (b) a natural person who, following the date hereof, becomes a
Retired Partner and who, on or following the date hereof, held Points in his
capacity as a Team Member, or (c) a Related Party of any of the foregoing.
Notwithstanding the foregoing, none of the Founder Partners shall be considered
a Team Member.
“TEFRA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6234 of the Code), as enacted by the United States Tax Equity and Fiscal
Responsibility Act of 1982, Pub. L. No. 97-248, 96 Stat. 324, as amended from
time to time, and the Treasury Regulations (whether proposed, temporary or
final), including any subsequent amendments and administrative guidance,
promulgated thereunder (or which may be promulgated in the future), together
with any similar United States state, local or non-U.S. law, but excluding the
BBA Audit Rules.


10

--------------------------------------------------------------------------------





“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his interest in the Partnership
(whether respecting, for example, economic rights only or all the rights
associated with the interest) to another Person, whether voluntary or
involuntary.
“Treasury Regulations” shall mean the United States Treasury regulations
promulgated under the Code.
“Vested Account Points” means the Vested Points of any Limited Partner that are
Account Points.
“Vested Points” means, with respect to each Retired Partner and each Portfolio
Investment, the sum of (x) his Points with respect to such Portfolio Investment,
in each case, multiplied by (y) the Vesting Percentage applicable to each such
Point as of his Retirement Date.
“Vesting Commencement Date” means, with respect to each Limited Partner other
than APH, the commencement date of the vesting period with respect to each Point
assigned to such Limited Partner, which, unless otherwise specified by the
General Partner in a Points Award Memo, shall be (a) with respect to Account
Points, the later of (i) the date of such Limited Partner’s admission to the
Partnership, (ii) the date of the closing of the Fund’s first Portfolio
Investment, as determined by the General Partner (which, for the avoidance of
doubt, may be a date proceeding or following the date on which such Limited
Partner was admitted to the Partnership) and (iii) if such Account Points are
additional to Account Points previously allocated to such Limited Partner, a
date specified by the General Partner in a Points Award Memo, and (b) with
respect to each Discretionary Point, July 1 of the Plan Year to which such
Discretionary Point relates.
“Vesting Percentage” means, with respect to any Retired Partner: [ ].
“Voting Affiliated Feeder Fund” has the meaning ascribed to such term in each of
the Fund LP Agreements.
“Voting Partner” means each individual set forth on Exhibit A, so long as he has
not become a Retired Partner. All references herein to a Voting Partner (except
in the definition of Required Voting Partners) shall be construed as referring
collectively to such Voting Partner and to each Related Party of such Voting
Partner that is or that previously was a Limited Partner (unless such Limited
Partner is a Retired Partner), except to the extent that the General Partner
determines in good faith that the context does not require such interpretation
as between such Voting Partner and his Related Parties.

ARTICLE II    
FORMATION AND ORGANIZATION

Section 2.1    Formation.
The Partnership was formed and is hereby continued as a limited partnership
under and pursuant to the Act. The Certificate was filed on February 23, 2016.
The General Partner shall execute, acknowledge and file any amendments to the
Certificate as may be required by the Act and any other instruments, documents
and certificates which, in the opinion of the Partnership’s legal counsel, may
from time to time be required by the laws of the United States of America, the
State of Delaware or any other jurisdiction in which the Partnership shall
determine to do business, or any political subdivision or agency thereof, or
which such legal counsel may deem necessary or appropriate to effectuate,
implement and continue the valid and subsisting existence and business of the
Partnership.

Section 2.2    Name.
The name of the Partnership shall be “Apollo Special Situations Advisors, L.P.”
or such other name as the General Partner hereafter may adopt upon causing an
appropriate amendment to be made to this Agreement and to the Certificate to be
filed in accordance with the Act. Promptly thereafter, the General Partner shall
send notice thereof to each Limited Partner.

Section 2.3    Offices.
(a)    The Partnership shall maintain its principal office, and may maintain one
or more additional offices, at such place or places as the General Partner may
from time to time determine.
(b)    The General Partner shall arrange for the Partnership to have and
maintain in the State of Delaware, at the expense of the Partnership, a
registered office and registered agent for service of process on the Partnership
as required by the Act.


11

--------------------------------------------------------------------------------






Section 2.4    Term of Partnership.
(a)    The term of the Partnership shall continue until the dissolution (without
continuation) of all of the Funds or the earlier of:
(i)    at any time there are no Limited Partners, unless the business of the
Partnership is continued in accordance with the Act;
(ii)    any event that results in the General Partner ceasing to be a general
partner of the Partnership under the Act, provided, that the Partnership shall
not be dissolved and required to be wound up in connection with any such event
if (A) at the time of the occurrence of such event there is at least one
remaining general partner of the Partnership who is hereby authorized to and
does carry on the business of the Partnership, or (B) within 90 days after the
occurrence of such event, a majority of the Limited Partners agree in writing or
vote to continue the business of the Partnership and to the appointment,
effective as of the date of such event, if required, of one or more additional
general partners of the Partnership; and
(iii)    the entry of a decree of judicial dissolution under section 17-802 of
the Act.
(b)    The parties agree that irreparable damage would be done to the goodwill
and reputation of the Partners if any Limited Partner should bring an action to
dissolve the Partnership. Care has been taken in this Agreement to provide for
fair and just payment in liquidation of the interests of all Partners.
Accordingly, to the fullest extent permitted by law, each Limited Partner hereby
waives and renounces his right to such a decree of dissolution or to seek the
appointment of a liquidator for the Partnership, except as provided herein.

Section 2.5    Purpose of the Partnership.
The principal purpose of the Partnership is to act as the sole general partner
or as the managing general partner (as the case may be) of each of the Funds and
certain Voting Affiliated Feeder Funds pursuant to their respective Fund LP
Agreements or governing documents of such Voting Affiliated Feeder Funds and to
undertake such related and incidental activities and execute and deliver such
related documents necessary or incidental thereto. The purpose of the
Partnership shall be limited to serving as a general partner of certain of the
Funds, including any of their Affiliates, and the provision of investment
management and advisory services.

Section 2.6    Actions by Partnership.
The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner.

Section 2.7    Admission of Limited Partners.
On the date hereof, the Persons whose names are set forth in the Schedule of
Partners under the caption “Limited Partners” shall be admitted to the
Partnership or shall continue, as the case may be, as limited partners of the
Partnership upon their execution of a counterpart of this Agreement or such
other instrument evidencing, to the satisfaction of the General Partner, such
Limited Partner’s intent to become a Limited Partner. Additional Limited
Partners may be admitted to the Partnership in accordance with Section 6.1.

Section 2.8    Points; Plan Years.
(a)    A Limited Partner’s right to participate in the Operating Profits and
Operating Losses shall be represented by two types of Points to be allocated to
Limited Partners: Account Points and Discretionary Points.
(i)    “Account Points” shall relate to all Portfolio Investments that are
consummated on or after, or appreciation of Portfolio Investments that are
outstanding at, the date such Account Points are awarded. Each Account Point
shall provide the right to participate in the Operating Profits and Operating
Losses related to the Fund’s Portfolio Investments arising after the date such
Account Point was awarded, irrespective of the Plan Year in which the underlying
Portfolio Investments were made.
(ii)    “Discretionary Points” shall be awarded on a Plan Year-by-Plan Year
basis and relate to all Portfolio Investments consummated during the applicable
Plan Year. Each Discretionary Point shall provide the right to participate in
the Operating Profit or Operating Loss related to the Fund’s Portfolio
Investments consummated in the applicable Plan Year. Discretionary Points shall
be allocated at the direction of the Administrative Committee, subject to the
approval of the Executive Committee, at the end of each Plan Year.
(b)    A Limited Partner’s Points with respect to any Portfolio Investment shall
equal the sum of (i) such Limited Partner’s Account Points at the time such
Portfolio Investment is consummated, if any, and (ii) such Limited Partner’s
Discretionary Points with respect to the Plan Year in which such Portfolio
Investment was consummated, if any. If the General Partner determines in its
sole discretion that a Portfolio Investment is an additional or follow-on
investment that relates to a pre-existing Portfolio Investment, the General
Partner may, in its sole discretion, elect to treat such additional or follow-on
investment as part of the initial Portfolio Investment to which it relates (in
which case, participation in the Operating Profits and Operating Losses with
respect thereto shall be determined in accordance with the Points of the Limited
Partners with respect to such initial Portfolio Investment) or may elect to
treat such additional or follow-on investment as a separate Portfolio Investment
(in which case, participation in the Operating Profits and Operating Losses with
respect thereto shall be determined in accordance with the Points of the Limited
Partners with respect to the Plan Year in which such additional or follow-on
investment is made). The General Partner’s determinations with respect to
follow-on investments shall be final and binding on the Partnership and all of
its Partners. Except as otherwise determined by the General Partner, Reserved
Team Points shall be allocated to APH at any time that they are not allocated to
a Team Member.
(c)    Notwithstanding any other provision of this Agreement, the General
Partner shall establish a special notional or bookkeeping account for each
Limited Partner to provide for the equitable disposition or adjustment of the
allocation of Operating Profit and Operating Losses such that the Partners
ultimately receive distributions and bear any Clawback Payments in a manner that
the General Partner in good faith determines to equitably reflect their
respective Points relating to the relevant Portfolio Investments giving rise to
such Operating Profit or Operating Loss notwithstanding any aggregating effects
of the distribution provisions of Fund LP Agreements. The General Partner’s
determinations with respect to such allocations shall be final and binding on
the Partnership and all of its Partners.

ARTICLE III    
CAPITAL

Section 3.1    Contributions to Capital.
(a)    Subject to the remaining provisions of this Section 3.1, (i) any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth in the Schedule of Partners, and (ii) any such contributions to the
capital of the Partnership shall be made as of the date of admission of such
Limited Partner as a limited partner of the Partnership and as of each such
other date as may be specified by the General Partner. Except as otherwise
permitted by the General Partner, all contributions to the capital of the
Partnership by each Limited Partner shall be payable exclusively in cash.
(b)    APH shall make capital contributions from time to time to the extent
necessary to ensure that the Partnership meets its obligations to make
contributions of capital to each of the Funds.
(c)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership other than as specified
in this Section 3.1. No Limited Partner shall be obligated to restore any
deficit balance in his Capital Account.
(d)    To the extent, if any, that at the time of the Final Distribution, it is
determined that the Partnership, as a general partner of each of the Funds, is
required to make any Clawback Payment with respect to any of the Funds, each
Limited Partner shall be required to participate in such payment and contribute
to the Partnership for ultimate distribution to the limited partners of the
relevant Fund an amount equal to such Limited Partner’s Clawback Share of any
Clawback Payment, but not in any event in excess of the cumulative amount
theretofore distributed to such Limited Partner with respect to the Operating
Profit attributable to such Fund. Any such obligation shall first be satisfied
by application of the Retained Amount and each Limited Partner shall be
obligated to return amounts actually distributed to such Limited Partner only
after his or her share of the Retained Amount has been exhausted. For purposes
of determining each Limited Partner’s required contribution, each Limited
Partner’s allocable share of any Escrow Account and each Limited Partner’s
allocable share of the Retained Amount, to the extent applied to satisfy any
portion of a Clawback Payment, shall be treated as if it had been distributed to
such Limited Partner and re-contributed by such Limited Partner pursuant to this
Section 3.1(d) at the time of such application.

Section 3.2    Rights of Partners in Capital.
(a)    No Partner shall be entitled to interest on his capital contributions to
the Partnership.
(b)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1, or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.

Section 3.3    Capital Accounts.
(a)    The Partnership shall maintain for each Partner a separate Capital
Account.
(b)    Each Partner’s Capital Account shall have an initial balance equal to the
amount of cash and the net value of any securities or other property
constituting such Partner’s initial contribution to the capital of the
Partnership.
(c)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1, plus
(ii)    in the case of APH, any Capital Profit allocated to such Partner’s
Capital Account pursuant to Section 3.4, plus
(iii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iv)    such Partner’s allocable share of any decreases in any reserves recorded
by the Partnership pursuant to Section 3.6 and any receipts determined to be
applicable to a prior period pursuant to Section 3.6(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners with
respect to the applicable Portfolio Investment, plus
(v)    such Partner’s allocable share of any increase in Book-Tax Difference.
(d)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):
(i)    in the case of APH, any Capital Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(ii)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or Section 8.1 including any amount
deducted pursuant to Section 4.3 or Section 5.4 from any such amount
distributed, plus
(iv)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4(b), any increases in any
reserves recorded by the Partnership pursuant to Section 3.6 and any payments
determined to be applicable to a prior period pursuant to Section 3.6(b), to the
extent the General Partner determines that, pursuant to any provision of this
Agreement, such item is to be charged to such Partner’s Capital Account on a
basis which is not in accordance with the current respective Points of all
Partners with respect to the applicable Portfolio Investment, plus
(v)    such Partner’s allocable share of any decrease in Book-Tax Difference.
(e)    If securities and/or other property are to be distributed in kind to the
Partners or Retired Partners, including in connection with a liquidation
pursuant to Section 8.1, they shall first be written up or down to their fair
market value as of the date of such distribution, thus creating gain or loss for
the Partnership, and the value of the securities and/or other property received
by each Partner and each Retired Partner as so determined shall be debited
against such Person’s Capital Account at the time of distribution.

Section 3.4    Allocation of Profit and Loss.
(a)    Capital Profit and Operating Profit or Capital Loss and Operating Loss
for any Fiscal Year shall be allocated to the Partners so as to produce Capital
Accounts (computed after taking into account any other Capital Profit and
Operating Profit or Capital Loss and Operating Loss for the Fiscal Year in which
such event occurred and all distributions pursuant to Article  IV with respect
to such Fiscal Year and after adding back each Partner’s share, if any, of
Partner Nonrecourse Debt Minimum Gain, as defined in Treasury Regulations
sections 1.704 - 2(b)(2) and 1.704 - 2(i), or Partnership Minimum Gain, as
defined in Treasury Regulations sections 1.704 - 2(b)(2) and 1.704 - 2(d)) for
the Partners such that a distribution of an amount of cash equal to such Capital
Account balances in accordance with such Capital Account balances would be in
the amounts, sequence and priority set forth in Article  IV; provided, that the
General Partner may allocate Operating Profit and Operating Loss and items
thereof in such other manner as it determines in its sole discretion to be
appropriate to reflect the Partners’ interests in the Partnership. Income, gains
and loss associated with a Book-Tax Difference shall be allocated to the Limited
Partners that are entitled to a share of such Book-Tax Difference consistent
with the account maintained by the General Partner pursuant to the definition of
“Book-Tax Difference” and in the manner in which cash or property associated
with such Book-Tax Difference is required to be distributed pursuant to the
proviso of Section 4.1(b)(i).
(b)    To the extent that the allocations of Capital Loss or Operating Loss
contemplated by Section 3.4(a) would cause the Capital Account of any Limited
Partner to be less than zero, such Capital Loss or Operating Loss shall to that
extent instead be allocated to and debited against the Capital Account of the
General Partner (or, at the direction of the General Partner, to those Limited
Partners who are members of the General Partner in proportion to their limited
liability company interests in the General Partner). Following any such
adjustment pursuant to this Section 3.4(b) with respect to any Limited Partner,
any Capital Profit or Operating Profit for any subsequent Fiscal Year which
would otherwise be credited to the Capital Account of such Limited Partner
pursuant to Section 3.4(a) shall instead be credited to the Capital Account of
the General Partner (or relevant Limited Partners) until the cumulative amounts
so credited to the Capital Account of the General Partner (or relevant Limited
Partners) with respect to such Limited Partner pursuant to this Section 3.4(b)
is equal to the cumulative amount debited against the Capital Account of the
General Partner (or relevant Limited Partners) with respect to such Limited
Partner pursuant to this Section 3.4(b).
(c)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Capital Profit
and Operating Profit expressly conferred by this Agreement and any side letter
or similar agreement entered into pursuant to Section 9.3(b) and the other
rights expressly conferred by this Agreement and any such side letter or similar
agreement or required by the Act, and a Limited Partner shall not be entitled to
any other allocations, distributions or payments in respect of his interest, or
to have or exercise any other rights, privileges or powers.
(d)    For purposes of Section 3.4(a), the General Partner may determine, in its
sole discretion, to allocate any increase in value of the Partnership’s assets
pursuant to the definition of “Carrying Value” solely to the Limited Partners
that are entitled to a Catch Up Amount (pro rata based on any method the General
Partner determines is reasonable), or to specially allocate Operating Profit to
such Limited Partners, or a combination thereof, until such Limited Partners
have received an allocation equal to the Catch Up Amount.

Section 3.5    Tax Allocations.
(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Capital Profit, Capital Loss, Operating Profit and
Operating Loss pursuant to the provisions of Section 3.4 for such Fiscal Year,
taking into account any variation between the adjusted tax basis and book value
of Partnership property in accordance with the principles of section 704(c) of
the Code; provided that any taxable income or loss associated with any Book-Tax
Difference shall be allocated for tax purposes in accordance with the principles
of section 704(c) of the Code in any such manner (as is permitted under that
section of the Code and the Treasury Regulations promulgated thereunder) as
determined by the General Partner in its sole discretion.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.

Section 3.6    Reserves; Adjustments for Certain Future Events.
(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate. The
General Partner may increase or reduce any such reserve from time to time by
such amounts as the General Partner deems necessary or appropriate. The amount
of any such reserve, or any increase or decrease therein, shall be
proportionately charged or credited, as appropriate, to the Capital Accounts of
those parties who are Partners at the time when such reserve is created,
increased or decreased, as the case may be, in proportion to their respective
Points with respect to the applicable Portfolio Investment at such time;
provided, that, if any individual reserve item, as adjusted by any increase
therein, exceeds the lesser of $500,000 or one percent of the aggregate value of
the Capital Accounts of all such Partners, the amount of such reserve, increase
or decrease shall instead be charged or credited to those Partners who held
Points with respect to the applicable Portfolio Investment at the time, as
determined by the General Partner, of the act or omission giving rise to the
contingent liability for which the reserve item was established in proportion to
their respective Points with respect to the applicable Portfolio Investment at
that time. The amount of any such reserve charged against the Capital Account of
a Partner shall reduce the distributions such Partner would otherwise be
entitled to under Section 4.1 or Section 8.1 hereof; and the amount of any such
reserve credited to the Capital Account of a Partner shall increase the
distributions such Partner would otherwise be entitled to under Section 4.1 or
Section 8.1 hereof
(b)    If at any time an amount is paid or received by the Partnership and such
amount exceeds the lesser of $500,000 or one percent of the aggregate Capital
Accounts of all Partners at the time of payment or receipt, and such amount was
not accrued or reserved for but would nevertheless, in accordance with the
Partnership’s accounting practices, be treated as applicable to one or more
prior periods, then such amount may be proportionately charged or credited by
the General Partner, as appropriate, to those parties who were Partners during
such prior period or periods, based on each such Person’s Points with respect to
the applicable Portfolio Investment for such applicable period.
(c)    If any amount is required by Section 3.6(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.6(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided, that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.6(a) or (b)
other than by means of a debit against such Partner’s Capital Account.

Section 3.7    Finality and Binding Effect of General Partner’s Determinations.
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article III, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.

Section 3.8    AEOI.
(a)    Each Limited Partner:
(i)    shall provide, in a timely manner, such information regarding the Limited
Partner and its beneficial owners and/or controlling persons and such forms or
documentation as may be requested from time to time by the General Partner or
the Partnership to enable the Partnership to comply with the requirements and
obligations imposed on it pursuant to AEOI and shall update such information as
necessary;
(ii)    acknowledges that any such forms or documentation provided to the
Partnership or its agents pursuant to clause (i), or any financial or account
information with respect to the Limited Partner’s investment in the Partnership,
may be disclosed to any Governmental Authority which collects information in
accordance with AEOI and to any withholding agent where the provision of that
information is required by such agent to avoid the application of any
withholding tax on any payments to the Partnership;
(iii)    shall waive, and/or shall cooperate with the Partnership to obtain a
waiver of, the provisions of any law which prohibits the disclosure by the
Partnership, or by any of its agents, of the information or documentation
requested from the Limited Partner pursuant to clause (i), prohibits the
reporting of financial or account information by the Partnership or its agents
required pursuant to AEOI or otherwise prevents compliance by the Partnership
with its obligations under AEOI;
(iv)    acknowledges that, if it provides information and documentation that is
in anyway misleading, or it fails to provide and/or update the Partnership or
its agents with the requested information and documentation necessary, in either
case, to satisfy the Partnership’s obligations under AEOI, the Partnership may
(whether or not such action or inaction leads to compliance failures by the
Partnership, or a risk of the Partnership or its investors being subject to
withholding tax or other penalties under AEOI) take any action and/or pursue all
remedies at its disposal, including compulsory withdrawal of the Limited
Partner, and may hold back from any withdrawal proceeds, or deduct from the
Limited Partner’s Capital Account, any liabilities, costs, expenses or taxes
caused (directly or indirectly) by the Limited Partner’s action or inaction; and
(v)    shall have no claim against the Partnership, or its agents, for any form
of damages or liability as a result of actions taken or remedies pursued by or
on behalf of the Partnership in order to comply with AEOI.
(b)    The Limited Partner hereby indemnifies the General Partner and the
Partnership and each of their respective partners, members, managers, officers,
directors, employees and agents and holds them harmless from and against any
AEOI-related liability, action, proceeding, claim, demand, costs, damages,
expenses (including legal expenses), penalties or taxes whatsoever which such
Person may incur as a result of any action or inaction (directly or indirectly)
of such Limited Partner (or any Related Party) described in Section 3.8(a)(i)
through (iv). This indemnification shall survive the Limited Partner’s death or
disposition of its interests in the Partnership.

Section 3.9    Alternative GP Vehicles. If the General Partner determines that
for legal, tax, regulatory or other reasons (a) any investment or other
activities of the Fund should be conducted through one or more parallel funds or
other alternative investment vehicles as contemplated by the Fund LP Agreement,
(b) any of such separate entities comprising the Fund should be managed or
controlled by one or more separate entities serving as a general partner or in a
similar capacity (each, an “Alternative GP Vehicle”), and (c) some or all of the
Partners should participate through any such Alternative GP Vehicle, the General
Partner may require any or all of the Partners, as determined by the General
Partner, to participate directly or indirectly through any such Alternative GP
Vehicle and to undertake such related and incidental activities and execute and
deliver such related documents necessary or incidental thereto with and/or in
lieu of the Partnership, and the General Partner shall have all necessary
authority to implement such Alternative GP Vehicle; provided, that to the
maximum extent practicable and subject to applicable legal, tax, regulatory or
similar technical reasons, each Partner shall have the same economic interest in
all material respects in an Alternative GP Vehicle formed pursuant to this
Section 3.9 as such Partner would have had if it had participated in all
Portfolio Investments through the Partnership, and the terms of such Alternative
GP Vehicle shall be substantially the same in all material respects to those of
the Partnership and this Agreement. Each Partner shall take such actions and
execute such documents as the General Partner determines are reasonably needed
to accomplish the foregoing.

ARTICLE IV    
DISTRIBUTIONS

Section 4.1    Distributions.
(a)    Any amount of cash or property received as a distribution from any of the
Funds by the Partnership in its capacity as a partner, to the extent such amount
is determined by reference to the capital commitment of the Partnership in, or
the capital contributions of the Partnership to, any of the Funds, shall be
promptly distributed by the Partnership to APH.
(b)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, as promptly as practicable after receipt by the Partnership, any
available cash or property attributable to items included in the determination
of Operating Profit and Book-Tax Difference, subject to the provisions of
section 10.3 of the Fund LP Agreement of ASSF or its equivalent in the Fund LP
Agreement of any other Fund and subject to the retention of such reserves as the
General Partner considers appropriate for purposes of the prudent and efficient
financial operation of the Partnership’s business including in accordance with
Section 3.6. Any such distributions (before adjustment for Retained Amounts)
shall be made to Partners in proportion to their respective Points with respect
to such Portfolio Investment relates, determined:
(i)    in the case of any amount of cash or property received from any of the
Funds that is attributable to the disposition of a Portfolio Investment by such
Fund, as of the date of such disposition by such Fund; provided, however, that
any cash or other property that the General Partner determines is attributable
to a Book-Tax Difference shall be distributed to the Limited Partners that are
entitled to a share of such Book-Tax Difference pursuant to the definition of
“Book-Tax Difference,” with any such distribution to be in the proportion that
each such Limited Partner’s allocated share of the applicable Book-Tax
Difference bears to the total Book-Tax Difference of the asset giving rise to
the cash or property;
(ii)    in any other case, as of the date of receipt of such cash or property by
the Partnership.
Notwithstanding the foregoing, the General Partner shall retain from the
distribution amount apportioned to each Limited Partner other than APH any
Retained Amount with respect to such Limited Partner, determined in accordance
with Section 4.2. Any such Retained Amount shall be maintained in accordance
with Section 4.2.
(c)    Any distributions or payments in respect of the interests of Limited
Partners unrelated to Capital Profit, Operating Profit or Book-Tax Difference
shall be made at such time, in such manner and to such Limited Partners as the
General Partner shall determine.
(d)    (%3)    Except as the General Partner otherwise may determine, any
Limited Partner whose admission to the Partnership or receipt of additional
Points causes an adjustment to Carrying Values pursuant to the definition of
“Carrying Value” (a “Newly-Admitted Limited Partner”) shall have the right to
receive a special distribution of the Catch Up Amount (before adjustment for
Retained Amounts).
(i)    Any such special distribution of the Catch Up Amount shall be in addition
to the distributions to which the Newly-Admitted Limited Partner is entitled
pursuant to Section 4.1(b)(ii) and shall be made to the Newly-Admitted Limited
Partner (or, if there is more than one such Newly-Admitted Limited Partner, pro
rata to all such Newly-Admitted Limited Partners based on the aggregate amount
of such distributions each such Newly-Admitted Limited Partner has not yet
received), after the distribution of any amounts attributable to Book-Tax
Differences pursuant to the proviso of Section 4.1(b)(ii), from amounts
otherwise distributable to the other Limited Partners to whom or from whom the
Points allocated to such Newly-Admitted Limited Partner(s) were reallocated, and
shall reduce the amounts distributable to such other Limited Partners pursuant
to Section 4.1(b)(ii), until each applicable Newly-Admitted Limited Partner has
received an amount equal to the applicable Catch Up Amount (before adjustment
for Retained Amounts).
(ii)    The General Partner may determine to provide for a special distribution
of a Catch Up Amount in connection with a reallocation of Points pursuant to
Article VII other than in connection with the admission to the Partnership of a
Newly-Admitted Limited Partner if the General Partner reasonably believes such
an adjustment to Carrying Values is required in order for the reallocated Points
to be treated as profits interests for United States federal income tax purposes
or would otherwise be equitable under the circumstances.
(iii)    Any reallocation of Points to a Limited Partner who is not a
Newly-Admitted Limited Partner pursuant to Article VII shall include the right
to receive any Catch Up Amount associated with such Points, except to the extent
that the General Partner determines that the inclusion of such right would be
inconsistent with the treatment of the reallocation of Points to such Limited
Partner as a “profits interest” for income tax purposes.

Section 4.2    Retained Amounts.
Notwithstanding anything to the contrary herein and without limitation to (and
in addition to) Escrow Accounts, the General Partner shall retain the Retained
Amount from each distribution amount apportioned to each Limited Partner (other
than APH).  The “Retained Amount” shall mean an amount equal to 5% of the total
distributions to which such Limited Partner is otherwise entitled under to
Section 4.1(b), or such other amount as determined by the General Partner in its
discretion from time to time and on a Limited Partner-by-Limited Partner basis
to be reasonable to ensure that an appropriate amount is held back to satisfy
any potential Clawback Payments.  The Retained Amount shall be deposited and
maintained in a bank account in the name of the Partnership and invested in cash
or cash equivalents. Any interest earned with respect to the Retained Amount
shall be for the benefit of the Limited Partners and allocated to them in
proportion to the amount held back with respect to each of them. In the event
that any Clawback Payment of the applicable Limited Partner arises, any Retained
Amount in respect of such Limited Partner shall be used toward the satisfaction
thereof.  Upon a determination by the General Partner that circumstances no
longer require the retention of all or any portion of the Retained Amount, such
amount (including any interest earned thereon), shall be distributed to the
applicable Limited Partners.

Section 4.3    Withholding of Certain Amounts.
(a)    If the Partnership incurs a withholding or other tax obligation (a “Tax
Obligation”) with respect to the share of Partnership income allocable to any
Partner (including pursuant to section 6225 of the BBA Audit Rules), then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such Tax Obligation to be debited against the Capital
Account of such Partner when the Partnership pays such Tax Obligation, and any
amounts then or thereafter distributable to such Partner shall be reduced by the
amount of such taxes. If the amount of such taxes is greater than any such then
distributable amounts, then such Partner and any successor to such Partner’s
interest shall indemnify and hold harmless the Partnership and the General
Partner against, and shall pay to the Partnership as a contribution to the
capital of the Partnership, upon demand of the General Partner, the amount of
such excess.
(b)    If a Tax Obligation is required to be paid by the Partnership (including
with respect to a tax liability imposed under section 6225 of the BBA Audit
Rules) and the General Partner determines that such amount is allocable to the
interest in the Partnership of a Person that is at such time a Partner, such Tax
Obligation shall be treated as being made on behalf of or with respect to such
Partner for purposes of this Section 4.3(b) whether or not the tax in question
applies to a taxable period of the Partnership during which such Partner held an
interest in the Partnership. To the extent that any liability with respect to a
Tax Obligation (including a liability imposed under section 6225 of the BBA
Audit Rules) relates to a former Partner that has transferred all or a part of
its interest in the Partnership, such former Partner (which in the case of a
partial Transfer shall include a continuing Partner with respect to the portion
of its interests in the Partnership so transferred) shall indemnify the
Partnership for its allocable portion of such liability, unless otherwise agreed
to by the General Partner in writing. Each Partner acknowledges that,
notwithstanding the Transfer of all or any portion of its interest in the
Partnership, it may remain liable, pursuant to this Section 4.3(b), for tax
liabilities with respect to its allocable share of income and gain of the
Partnership for the Partnership’s taxable years (or portions thereof) prior to
such Transfer, as applicable (including any such liabilities imposed under
section 6225 of the BBA Audit Rules).
(c)    The General Partner may withhold from any distribution to any Limited
Partner pursuant to this Agreement any other amounts due from such Limited
Partner or a Related Party (without duplication) to the Partnership or to any
other Affiliate of AGM pursuant to any binding agreement or published policy to
the extent not otherwise paid. Any amounts so withheld shall be applied by the
General Partner to discharge the obligation in respect of which such amounts
were withheld.

Section 4.4    Limitation on Distributions.
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Act or other applicable law.

Section 4.5    Distributions in Excess of Basis.
Notwithstanding anything in this Agreement to the contrary, the General Partner
may refrain from making, at any time prior to the dissolution of the
Partnership, all or any portion of any cash distribution that otherwise would be
made to a Partner or Retired Partner, if such distribution would exceed such
Person’s United States federal income tax basis in the Partnership. Any amount
that is not distributed to a Partner or Retired Partner due to the preceding
sentence, as determined by the General Partner, either shall be retained by the
Partnership on such Person’s behalf or loaned to such Person. Subject to the
first sentence of this Section 4.5, 100% of any or all subsequent cash
distributions shall be distributed to such Person (or, if there is more than one
such Person, pro rata to all such Persons based on the aggregate amount of
distributions each such Person has not yet received) until each such Person has
received the same aggregate amount of distributions such Person would have
received had distributions to such Person not been deferred pursuant to this
Section 4.5. If any amount is loaned to a Partner or Retired Partner pursuant to
this Section 4.5, (a) any amount thereafter distributed to such Person shall be
applied to repay the principal amount of such loan, and (b) interest, if any,
accrued or received by the Partnership on such loan shall be allocated and
distributed to such Person. Any such loan shall be repaid no later than
immediately prior to the liquidation of the Partnership. Until such repayment,
for purposes of any determination hereunder based on amounts distributed to a
Person, the principal amount of such loan shall be treated as having been
distributed to such Person.

ARTICLE V    
MANAGEMENT

Section 5.1    Rights and Powers of the General Partner.
(a)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership, and (ii) for the conduct of
the business and affairs of the Partnership, including all such decisions and
all such business and affairs to be made or conducted by the Partnership in its
capacity as Fund General Partner of any of the Funds and the general partner of
certain Voting Affiliated Feeder Funds.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided, that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis without the consent of the Required Voting Partners. The Partnership, and
the General Partner on behalf of the Partnership, may enter into and perform the
Fund LP Agreements, any governing documents of the Voting Affiliated Feeder
Funds and any documents contemplated thereby or related thereto and (subject to
any vote requirement in Section 5.2(d)(iv)) any amendments thereto, without any
further act, vote or approval of any Person, including any Partner,
notwithstanding any other provision of this Agreement. The General Partner is
hereby authorized to enter into the documents described in the preceding
sentence on behalf of the Partnership, but such authorization shall not be
deemed a restriction on the power of the General Partner to enter into other
documents on behalf of the Partnership. Except as otherwise expressly provided
herein or as required by law, all powers and authority vested in the General
Partner by or pursuant to this Agreement or the Act shall be construed as being
exercisable by the General Partner in its sole and absolute discretion.
(c)    With respect to all taxable years to which the TEFRA Audit Rules apply,
the Tax Matters Partner shall be permitted to take any and all actions under the
TEFRA Audit Rules (including making or revoking all applicable tax elections)
and shall have any powers necessary to perform fully in such capacity, in
consultation with the General Partner if the General Partner is not the Tax
Matters Partner. With respect to all taxable years to which the BBA Audit Rules
apply, the Partnership Representative shall be permitted to take any and all
actions under the BBA Audit Rules (including making or revoking the election
referred to in section 6226 of the BBA Audit Rules and all other applicable tax
elections) and to act as the Partnership Representative thereunder, and shall
have any powers necessary to perform fully in such capacity, in consultation
with the General Partner if the General Partner is not the Partnership
Representative. The General Partner shall (or shall cause another Applicable Tax
Representative to) promptly inform the Limited Partners of any tax deficiencies
assessed or proposed to be assessed (of which an Applicable Tax Representative
or the General Partner is actually aware) by any taxing authority against the
Partnership or the Limited Partners. Notwithstanding anything to the contrary
contained herein, the acts of the General Partner (and with respect to
applicable tax matters, any other Applicable Tax Representative) in carrying on
the business of the Partnership as authorized herein shall bind the Partnership.
Each Partner shall upon request supply the information necessary to properly
give effect to any elections described in this Section 5.1(c) or to otherwise
enable an Applicable Tax Representative to implement the provisions of this
Section 5.1(c) (including filing tax returns, defending tax audits or other
similar proceedings and conducting tax planning). The Limited Partners agree to
reasonably cooperate with the Partnership or General Partner, and undertake any
action reasonably requested by the Partnership or the General Partner, in
connection with any elections made by the Applicable Tax Representative or as
determined to be reasonably necessary by the Applicable Tax Representative under
the BBA Audit Rules.
(d)    Each Partner agrees not to treat, on his United States federal income tax
return or in any claim for a refund, any item of income, gain, loss, deduction
or credit in a manner inconsistent with the treatment of such item by the
Partnership. The General Partner shall have the exclusive authority to make any
elections required or permitted to be made by the Partnership under any
provisions of the Code or any other law.

Section 5.2    Delegation of Duties.
(a)    Subject to Section 5.1, the General Partner may delegate to any Person or
Persons any of the duties, powers and authority vested in it hereunder on such
terms and conditions as it may consider appropriate.
(b)     Without limiting the generality of Section 5.2(a), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an employee or agent
of the Partnership and/or General Partner, with such titles and duties as may be
specified by the General Partner. Any Person appointed by the General Partner to
serve as an employee or agent of the Partnership shall be subject to removal at
any time by the General Partner; and shall report to and consult with the
General Partner at such times and in such manner as the General Partner may
direct.
(c)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject.
(d)    Except as otherwise expressly provided herein, action by the General
Partner with respect to any of the following matters shall be taken only in
accordance with the directions of the Required Voting Partners:
(i)    the exercise of the Partnership’s authority to borrow any funds on a
secured basis for the account of the Partnership;
(ii)    the determination of whether to conduct a business other than serving as
a general partner of private equity funds;
(iii)    the amendment of this Agreement, and the exercise of the authority of
the Partnership with respect to the approval of any amendment to the Fund LP
Agreement, in each case, that adversely affects, obligations, rights or economic
interests of Team Members; and
(iv)    to the fullest extent permitted by law, the voluntary dissolution of the
Partnership, and the exercise of the authority of the Partnership to cause a
voluntary dissolution of any of the Funds other than in connection with an Event
of Dissolution (as defined in the applicable Fund LP Agreement) of the Funds.
The foregoing shall not restrict the General Partner from delegating authority
to execute or implement any such determinations made by the General Partner.
(e)    The General Partner shall be permitted to designate one or more
committees of the Partnership which committees may include Limited Partners as
members. Any such committees shall have such powers and authority granted by the
General Partner. Any Limited Partner who has agreed to serve on a committee
shall not be deemed to have the power to bind or act for or on behalf of the
Partnership in any manner and in no event shall a member of a committee be
considered a general partner of the Partnership by agreement, estoppel or
otherwise or be deemed to participate in the control of the business of the
Partnership as a result of the performance of his duties hereunder or otherwise.
(f)    The General Partner shall cause the Partnership to enter into an
arrangement with the Investment Manager, which arrangement shall require the
Investment Manager to pay all costs and expenses of the Partnership.
(g)    The General Partner hereby designates the Investment Manager to serve as
the investment adviser to the Funds pursuant to investment management agreements
entered into by and among the Partnership (or other general partners of the
Funds), the Investment Manager and the Funds.

Section 5.3    Transactions with Affiliates.
To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Funds or any Affiliate of any of the foregoing Persons, and (b) obtain
services from any Affiliates, any Limited Partner, the Partnership, any of the
Funds or any Affiliate of the foregoing Persons.

Section 5.4    Expenses.
(a)    Subject to the arrangement contemplated by Section 5.2(f), the
Partnership shall pay, or shall reimburse the General Partner for, all costs and
expenses arising in connection with the organization and operations of the
Partnership.
(b)    Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with
Section 4.3.

Section 5.5    Rights of Limited Partners.
(a)    Limited Partners shall have no right to take part in the management or
control of the Partnership’s business, nor shall they have any right or
authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the Act.
(c)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
(d)    Subject to the Fund LP Agreements and to full compliance with AGM’s code
of ethics and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Limited Partner
from purchasing or selling as a passive investor any interest in any asset.

Section 5.6    Other Activities of General Partner. Nothing in this Agreement
shall prohibit the General Partner from engaging in any activity other than
acting as General Partner hereunder.

Section 5.7    Duty of Care; Indemnification.
(a)    The General Partner (including, without limitation, for this purpose each
former and present director, officer, manager, member, employee and stockholder
of the General Partner), the Tax Matters Partner, the Partnership Representative
and each Limited Partner (including any former Limited Partner) in his capacity
as such, and to the extent such Limited Partner participates, directly or
indirectly, in the Partnership’s activities, whether or not a Retired Partner
(each, a “Covered Person” and collectively, the “Covered Persons”), shall not be
liable to the Partnership or to any of the other Partners for any loss, claim,
damage or liability occasioned by any acts or omissions in the performance of
his services hereunder, unless it shall ultimately be determined by final
judicial decision from which there is no further right to appeal (a “Final
Adjudication”) that such loss, claim, damage or liability is due to an act or
omission of a Covered Person (i) made in bad faith or with criminal intent, or
(ii) that adversely affected any Fund and that failed to satisfy the duty of
care owed pursuant to the applicable Fund LP Agreement or as otherwise required
by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any losses, claims, damages, liabilities and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Partner or his activities on behalf of the
Partnership, including in connection with any action, suit, investigation or
proceeding before any judicial, administrative, regulatory or legislative body
or agency to which it may be made a party or otherwise involved or with which it
shall be threatened by reason of being or having been the General Partner, the
Tax Matters Partner, the Partnership Representative or a Limited Partner or by
reason of serving or having served, at the request of the Partnership in its
capacity as Fund General Partner of the Funds, as a director, officer,
consultant, advisor, manager, member or partner of any enterprise in which any
of the Funds has or had a financial interest, including Portfolio Companies;
provided, that the Partnership may, but shall not be required to, indemnify a
Covered Person with respect to any matter as to which there has been a Final
Adjudication that his acts or his failure to act (i) were in bad faith or with
criminal intent, or (ii) were of a nature that makes indemnification by the
Funds unavailable. The right to indemnification granted by this Section 5.7
shall be in addition to any rights to which a Covered Person may otherwise be
entitled and shall inure to the benefit of the successors by operation of law or
valid assigns of such Covered Person. The Partnership shall pay the expenses
incurred by a Covered Person in defending a civil or criminal action, suit,
investigation or proceeding in advance of the final disposition of such action,
suit, investigation or proceeding, upon receipt of an undertaking by the Covered
Person to repay such payment if there shall be a Final Adjudication that he is
not entitled to indemnification as provided herein. In any suit brought by the
Covered Person to enforce a right to indemnification hereunder it shall be a
defense that the Covered Person has not met the applicable standard of conduct
set forth in this Section 5.7, and in any suit in the name of the Partnership to
recover expenses advanced pursuant to the terms of an undertaking the
Partnership shall be entitled to recover such expenses upon Final Adjudication
that the Covered Person has not met the applicable standard of conduct set forth
in this Section 5.7. In any such suit brought to enforce a right to
indemnification or to recover an advancement of expenses pursuant to the terms
of an undertaking, the burden of proving that the Covered Person is not entitled
to be indemnified, or to an advancement of expenses, shall be on the Partnership
(or any Limited Partner acting derivatively or otherwise on behalf of the
Partnership or the Limited Partners). The General Partner may not satisfy any
right of indemnity or reimbursement granted in this Section 5.7 or to which it
may be otherwise entitled except out of the assets of the Partnership
(including, without limitation, insurance proceeds and rights pursuant to
indemnification agreements), and no Partner shall be personally liable with
respect to any such claim for indemnity or reimbursement. The General Partner
may enter into appropriate indemnification agreements and/or arrangements
reflective of the provisions of this Article  V and obtain appropriate insurance
coverage on behalf and at the expense of the Partnership to secure the
Partnership’s indemnification obligations hereunder and may enter into
appropriate indemnification agreements and/or arrangements reflective of the
provisions of this Article  V. Each Covered Person shall be deemed a third party
beneficiary (to the extent not a direct party hereto) to this Agreement and, in
particular, the provisions of this Article V, and shall be entitled to the
benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements.
(c)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person shall not be liable to the Partnership or to
any Partner for his good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the Partners to replace
such other duties and liabilities of each such Covered Person.
(d)    Notwithstanding any of the foregoing provisions of this Section 5.7, the
Partnership may, but shall not be required to, indemnify (i) a Retired Partner
(or any other former Limited Partner) with respect to any claim for
indemnification or advancement of expenses arising from any conduct occurring
more than six months after the date of such Person’s retirement (or other
withdrawal or departure), or (ii) a Limited Partner with respect to any claim
for indemnification or advancement of expenses as a director, officer or agent
of any Portfolio Company to the extent arising from conduct in such capacity
occurring more than six months after the complete disposition of such Portfolio
Company by the Fund.

ARTICLE VI    
ADMISSIONS, TRANSFERS AND WITHDRAWALS

Section 6.1    Admission of Additional Limited Partners; Effect on Points.
(a)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement and may assign
Points to such Person and/or increase the Points of any existing Limited
Partner, in each case, subject to and in accordance with Section 7.1.
(b)    Each additional Limited Partner shall execute (i) either a counterpart to
this Agreement or a separate instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner, and
(ii) the documents contemplated by Section 7.1(b), and shall be admitted as a
Limited Partner upon such execution.

Section 6.2    Admission of Additional General Partner.    The General Partner
may admit one or more additional general partners at any time without the
consent of any Limited Partner, other than the Required Voting Partners if such
additional general partner is not an Affiliate of AGM. No reduction in the
Points of any Limited Partner shall be made as a result of the admission of an
additional general partner or the increase in the Points of any general partner
without the consent of such Limited Partner. Any additional general partner
shall be admitted as a general partner upon its execution of a counterpart
signature page to this Agreement.

Section 6.3    Transfer of Interests of Limited Partners.
(a)    No Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be given or withheld by the
General Partner. Notwithstanding the foregoing, any Limited Partner may Transfer
to any Related Party of such Limited Partner all or part of such Limited
Partner’s interest in the Partnership (subject to continuing obligations of such
Limited Partner, including, without limitation, vesting and restrictive
covenants); provided, that the Transfer has been previously approved in writing
by the General Partner, such approval not to be unreasonably withheld. In the
event of any Transfer, all of the conditions of the remainder of this
Section 6.3 must also be satisfied.
(b)    A Limited Partner or his legal representative shall give the General
Partner notice before the proposed effective date of any voluntary Transfer and
within 30 days after any involuntary Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer shall not result in any of the
following consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership under section 708(b)(1)(B) of
the Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner.
(c)    In the event any Transfer permitted by this Section 6.3 shall result in
multiple ownership of any Limited Partner’s interest in the Partnership, the
General Partner may require one or more trustees or nominees to be designated to
represent a portion of the interest transferred or the entire interest
transferred for the purpose of receiving all notices which may be given and all
payments which may be made under this Agreement, and for the purpose of
exercising the rights which the transferees have pursuant to the provisions of
this Agreement.
(d)    A permitted transferee shall be entitled to the allocations and
distributions attributable to the interest in the Partnership transferred to
such transferee and to Transfer such interest in accordance with the terms of
this Agreement; provided, that such transferee shall not be entitled to the
other rights of a Limited Partner as a result of such transfer until he becomes
a substituted Limited Partner. No transferee may become a substituted Limited
Partner except with the prior written consent of the General Partner (which
consent may be given or withheld by the General Partner). Such transferee shall
be admitted to the Partnership as a substituted Limited Partner upon execution
of a counterpart of this Agreement or such other instrument evidencing, to the
satisfaction of the General Partner, such Limited Partner’s intent to become a
Limited Partner. Notwithstanding the above, the Partnership and the General
Partner shall incur no liability for allocations and distributions made in good
faith to the transferring Limited Partner until a written instrument of Transfer
has been received and accepted by the Partnership and recorded on its books and
the effective date of the Transfer has passed.
(e)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(f)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by section 734
or 743 of the Code.
(g)    The Partnership shall maintain books for the purpose of registering the
transfer of partnership interests in the Partnership. No transfer of a
partnership interest shall be effective until the transfer of the partnership
interest is registered upon books maintained for that purpose by or on behalf of
the Partnership.
(h)    In the event of a Transfer of all of a Limited Partner’s interest in the
Partnership, such Limited Partner shall remain liable to the Partnership as
contemplated by Section 4.3(b) and shall, if requested by the General Partner,
expressly acknowledge such liability in such agreements as may be entered into
by such Limited Partner in connection with such Transfer.

Section 6.4    Withdrawal of Partners.
A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution. For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.

Section 6.5    Pledges.
(a)    A Limited Partner shall not pledge or grant a security interest in such
Limited Partner’s interest in the Partnership unless the prior written consent
of the General Partner has been obtained (which consent may be given or withheld
by the General Partner).
(b)    Notwithstanding Section 6.5(a) and subject to the requirements of
applicable law, any Limited Partner may grant to a bank or other financial
institution a security interest in such part of such Limited Partner’s interest
in the Partnership as relates solely to the right to receive distributions of
Operating Profit in the ordinary course of obtaining bona fide loan financing to
fund his contributions to the capital of the Partnership or Co-Investors (A). If
the interest of the Limited Partner in the Partnership or Co-Investors (A) or
any portion thereof in respect of which a Limited Partner has granted a security
interest ceases to be owned by such Limited Partner in connection with the
exercise by the secured party of remedies resulting from a default by such
Limited Partner or upon the occurrence of such similar events with respect to
such Limited Partner’s interest in Co-Investors (A), such interest of the
Limited Partner in the Partnership or portion thereof shall thereupon become a
non-voting interest and the holder thereof shall not be entitled to vote on any
matter pursuant to this Agreement and, if applicable, shall no longer be
considered a Voting Partner for purposes of this Agreement.
(c)    For purposes of the grant, pledge, attachment or perfection of a security
interest in a partnership interest in the Partnership or otherwise, each such
partnership interest shall constitute a “security” within the meaning of, and
governed by, (i) article 8 of the Uniform Commercial Code (including section
8‑102(a)(15) thereof) as in effect from time to time in the State of Delaware
(the “DEUCC”), and (ii) article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.
(d)    Any partnership interest in the Partnership may be evidenced by a
certificate issued by the Partnership in such form as the General Partner may
approve. Every certificate representing an interest in the Partnership shall
bear a legend substantially in the following form:
Each partnership interest constitutes a “security” within the meaning of, and
governed by, (i) article 8 of the Uniform Commercial Code (including
section 8‑102(a)(15) thereof) as in effect from time to time in the State of
Delaware, and (ii) article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995.
THE TRANSFER OF THIS CERTIFICATE AND THE PARTNERSHIP INTERESTS REPRESENTED
HEREBY IS RESTRICTED AS DESCRIBED IN THE AMENDED AND RESTATED LIMITED
PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, dated February 14, 2017 and effective
as of March 18, 2016, AS THE SAME MAY BE AMENDED OR RESTATED FROM TIME TO TIME.
(e)    Each certificate representing a partnership interest in the Partnership
shall be executed by manual or facsimile signature of the General Partner on
behalf of the Partnership.
(f)    Notwithstanding any provision of this Agreement to the contrary, to the
extent that any provision of this Agreement is inconsistent with any
non-waivable provision of article 8 of the DEUCC, such provision of article 8 of
the DEUCC shall control.

ARTICLE VII    
ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS

Section 7.1    Allocation of Points.
(a)    Points may be allocated to a new Limited Partner and/or adjusted for any
existing Limited Partner, in each case, solely in accordance with the terms and
conditions set forth herein. Notwithstanding anything to the contrary herein,
there shall be a maximum of 2,000 Points available for issuance with respect to
each Portfolio Investment.
(b)    Unless otherwise agreed by the General Partner, the allocation of Points
to any Limited Partner shall not become effective until:
(i)    the receipt of the following documents, in form and substance
satisfactory to the General Partner, executed by such Limited Partner: (A) a
customary and standard guarantee or guarantees, for the benefit of Fund
investors, of the Limited Partner’s Clawback Share of the Partnership’s
obligation to make Clawback Payments, and (B) a customary and standard
undertaking to reimburse APH for any payment made by it (or by another AGM
Affiliate) that is attributable to such Limited Partner’s Clawback Share of any
Clawback Payment; and
(ii)    the effective date of the acceptance by Co-Investors (A) of a capital
commitment from such Limited Partner (or his Related Party, as applicable) in an
amount equal to the percentage of total Fund commitments specified in the Points
Award Memo delivered to such Limited Partner by the General Partner. Upon the
occurrence of a material default, after the expiration of the applicable cure
period set forth in section 4.2 of the Co-Investors (A) Partnership Agreement,
in the obligation to contribute capital to Co-Investors (A) in accordance with
the Co-Investors (A) Partnership Agreement by a Limited Partner, the General
Partner may reduce or eliminate the Points of any such Limited Partner
(including the Vested Points of any Retired Partner); and
(iii)    if the Limited Partner is not the individual participant to whom all of
the Restrictive Covenants apply, the receipt of an undertaking, in form and
substance satisfactory to the General Partner, executed by such participant to
comply with the Restrictive Covenants and an acknowledgement of an agreement to
the matters set forth in Section 9.1.
(c)    The number of Account Points allocated to a Team Member shall not be
reduced except as expressly set forth in Section 2.8(c), 7.1(b)(ii), 7.1(f), 7.3
and 9.1(b).
(d)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Account Points upon admission to the Partnership of such Limited Partner and
promptly upon any change in such Limited Partner’s Points pursuant to this
Article  VII and such notice shall include the calculations used by the General
Partner to determine the amount of any such reduction.
(e)    In the event that the General Partner in good faith enters into an
agreement pursuant to which a Person other than AGM or a subsidiary of AGM would
receive a distribution of Operating Profit relating to one or more, but not all,
specified Portfolio Investments that would be made prior to any distribution of
Operating Profit with respect to the same Portfolio Investment for Team Members
or their Related Parties (a “Priority Distribution”), distributions to Partners
of Operating Profit with respect to such Portfolio Investment must be commenced
following the Priority Distribution at the same time to all Partners, in each
case, in accordance with Section 4.1(b).
(f)    Account Points may be prospectively adjusted upward or downward on an
annual basis beginning on the second anniversary of the date on which such
Account Points are awarded. If a Limited Partner’s Account Points are reduced in
an aggregate cumulative amount of at least 10% of the highest number of Account
Points held by such Limited Partner at any time, the General Partner shall
arrange for such Limited Partner’s capital commitment to Co-Investors (A) to be
reduced to an amount that is proportionate to such Limited Partner’s Account
Points; provided, that if a Limited Partner’s Account Points are subsequently
increased, the General Partner shall arrange for such Limited Partner’s capital
commitment to Co-Investors (A) to be increased to an amount that is
proportionate to such Limited Partner’s Account Points.

Section 7.2    Retirement of Partner.
(a)    A Limited Partner shall become a Retired Partner upon:
(i)    delivery to such Limited Partner of a notice by the General Partner
terminating such Limited Partner’s employment by AGM or an Affiliate thereof,
unless otherwise determined by the General Partner;
(ii)    delivery by such Limited Partner of a notice to the General Partner, AGM
or an Affiliate thereof stating that such Limited Partner elects to resign from
or otherwise terminate his or her employment by or service to AGM or an
Affiliate thereof; or
(iii)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Disability of the Limited Partner.
(b)    If (i) a Limited Partner becomes a Retired Partner for a reason other
than an election to resign from employment by or service to AGM or an Affiliate
or involuntary termination of employment or service by reason of a Bad Act and
(ii) such Limited Partner’s Account Points are reduced upon retirement pursuant
to Section 7.3, upon the request of such Retired Partner, the General Partner
shall arrange for such Limited Partner’s capital commitment to Co-Investors
(A) to be reduced to an amount that is proportionate to such Limited Partner’s
Vested Account Points. Otherwise, if a Limited Partner’s Points with respect to
a Plan Year are reduced upon retirement pursuant to Section 7.3, the General
Partner may, but shall not be required to, arrange for such Limited Partner’s
capital commitment to Co-Investors (A) to be reduced to an amount that is
proportionate to such Limited Partner’s Vested Account Points. Any compulsory or
discretionary decrease in the proportionate capital commitment to Co-Investors
(A) shall apply only to new Portfolio Investments of the Fund made on or after
the date the General Partner arranges for such decreased commitment. Such
decreased commitment shall not apply to any additional investments relating to a
Portfolio Investment made prior to the date the General Partner arranges for
such decreased commitment. A Limited Partner’s capital commitment to
Co-Investors (A) shall not be otherwise reduced or released as a result of a
Limited Partner becoming a Retired Partner.
(c)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.

Section 7.3    Effect of Retirement on Points.
(a)    The Points of any Limited Partner who becomes a Retired Partner shall be
reduced automatically to (i) zero, if such retirement is the consequence of a
Bad Act and (ii) otherwise, an amount equal to such Limited Partner’s Vested
Points calculated as of the Retirement Date. Any such reduction shall be
effective as of the Retirement Date or such subsequent date as may be determined
by the General Partner; provided, that the General Partner may agree to a lesser
reduction (or to no reduction) of the Points of any such Limited Partner who
becomes a Retired Partner.
(b)    If one or more Partners or Retired Partners is assigned additional Points
and such Partner or Retired Partner and the General Partner agree in connection
with such assignment that such assignment may be, for purposes of section 83 of
the Code, a transfer in connection with the performance of services of an
interest that would not qualify as a “profits interest” within the meaning of
IRS Revenue Procedure 93-27, then to the extent mutually agreed by such Partner
or Retired Partner and the General Partner, the Partnership may make such
adjustments to the amounts allocated and distributed to such Partner or Retired
Partner with respect to such interest (and corresponding adjustments to other
allocations and distributions for Partners and Retired Partners as determined by
the General Partner) so as to cause such interest to qualify as a “profits
interest” within the meaning of IRS Revenue Procedure 93-27.

ARTICLE VIII    
DISSOLUTION AND LIQUIDATION

Section 8.1    Dissolution and Liquidation of Partnership.
(a)    Upon dissolution of the Partnership in accordance with the Act, the
General Partner shall liquidate the business and administrative affairs of the
Partnership, except that, if the General Partner is unable to perform this
function, a liquidator may be elected by a majority in interest (determined by
Account Points) of Limited Partners and upon such election such liquidator shall
liquidate the Partnership. Capital Profit and Capital Loss, Operating Profit and
Operating Loss during the Fiscal Years that include the period of liquidation
shall be allocated pursuant to Section 3.4. The proceeds from liquidation shall
be distributed in the following manner:
(i)    first, the debts, liabilities and obligations of the Partnership
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts pro rata in accordance
with and up to the positive balances of their respective Capital Accounts, as
adjusted pursuant to Article III.
(b)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
dissolution, any assets of the Partnership in accordance with the priorities set
forth in Section 8.1(a), provided, that if any in kind distribution is to be
made the assets distributed in kind shall be valued as of the actual date of
their distribution and charged as so valued and distributed against amounts to
be paid under Section 8.1(a).

ARTICLE IX    
GENERAL PROVISIONS

Section 9.1    Restrictive Covenants of Limited Partners.
(a)    Each Limited Partner hereby undertakes and agrees to comply with the
Restrictive Covenants. Each Limited Partner acknowledges that the General
Partner would not have assigned any Points to such Limited Partner if it had not
agreed to be bound by such covenants.
(b)    Each Limited Partner agrees and acknowledges that each Restrictive
Covenant is reasonable as to duration, terms and geographical area and that the
same protects the legitimate interests of AGM and its Affiliates, imposes no
undue hardship on such Limited Partner or its Related Parties, is not injurious
to the public, and that any violation of any of the Restrictive Covenants shall
be specifically enforceable in any court with jurisdiction upon short notice. If
any provision of the Restrictive Covenants as applied to a Limited Partner or to
any circumstance is adjudged by a court or arbitral tribunal to be invalid or
unenforceable, the same shall in no way affect any other circumstance or the
validity or enforceability of any other provision of the Restrictive Covenants.
If the scope of any such provision, or any part thereof, is too broad to permit
enforcement of such provision to its full extent, each Limited Partner agrees
that the court or arbitral tribunal making such determination shall have the
power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, to the extent necessary to permit enforcement, and,
in its reduced form, such provision shall then be enforceable and shall be
enforced. Each Limited Partner agrees and acknowledges that any such breach of
any provision of the Restrictive Covenants will cause irreparable injury to AGM
and its Affiliates, and upon breach of any provision of the Restrictive
Covenants, the General Partner, AGM and/or its Affiliates, as applicable, shall
be entitled to injunctive relief, specific performance or other equitable
relief; provided, that this shall in no way limit any other remedies available
to the General Partner, AGM or its Affiliates. Notwithstanding the foregoing, to
the extent that an arbitral tribunal or court of competent jurisdiction makes a
final determination that any restrictive covenant regarding noncompetition or
non-interference contained in the Restrictive Covenants is unenforceable as a
matter of law as applied to any Limited Partner, upon such determination the
General Partner, AGM and/or its Affiliates shall not seek to enjoin such Limited
Partner from engaging in an activity precluded by such provision (or to
otherwise pursue proceedings to enforce such provision) but if the General
Partner determines in good faith that such Limited Partner has breached any such
noncompetition provision or materially breached any such non-interference
provision, the General Partner shall provide such Limited Partner with written
notice thereof, and such Limited Partner shall have fifteen Business Days to
cure such breach. If such breach is not cured within such period, such Limited
Partner shall forfeit all rights to any Points without payment of any
consideration in respect thereof. The Restrictive Covenants shall specifically
survive the retirement of a Limited Partner and the termination of this
Agreement.

Section 9.2    Strategic Partnership Carried Interest related to the Fund. To
the extent that (a) the strategic partnership or managed account set forth on
Exhibit B (the “Strategic Partnership”) invests in or co-invests with the Fund,
either directly or through a special purpose vehicle of the Strategic
Partnership, and (b) its general partner or any other AGM entity derives any
carried interest distribution or incentive allocation attributable to such
investment or co-investments, AGM and the General Partner shall cause such
carried interest distribution or incentive allocation (as adjusted, as
necessary, taking into account the arrangements described in the next sentence
of this Section 9.2) to be allocated and distributed among holders of Points in
accordance with the provisions regarding Operating Profit received by or
allocated to the Partnership, but without duplication, either by causing the
Partnership to hold an equity or tracking interest in the entity deriving such
carried interest or incentive allocation or in some other manner reasonably
calculated to accomplish the intent of this provision. The Partners hereby
acknowledge and understand that nothing contained herein shall restrict the
right of the General Partner, AGM or any of its Affiliates to implement
procedures or methodologies for the purpose of giving effect to the foregoing,
including to (i) take into account any preferred return and target hurdles, (ii)
apply any netting arrangements with respect to any fees or charges, including
management fees, carried interest or incentive allocations, in respect of the
Strategic Partnership across all or any portion of the investments or
co-investments made by the Strategic Partnership, and (iii) provide for
holdbacks, escrows or similar reserves for the purpose of satisfying givebacks,
clawbacks and similar obligations, or provide for other reserves or holdbacks
determined to be appropriate by the General Partner, AGM, any of its Affiliates
or the ultimate general partner of such Strategic Partnership, in each case,
acting in good faith.

Section 9.3    Amendment of Partnership Agreement and Co-Investors
(A) Partnership Agreement.
(a)    The General Partner may amend this Agreement at any time, in whole or in
part, without the consent of any Limited Partner by giving notice of such
amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided, that any
amendment that would effect a materially adverse change in the contractual
rights or obligations of a Partner (such rights or obligations determined
without regard to the amendment power reserved herein) may only be made if the
written consent of such Partner is obtained prior to the effectiveness thereof;
provided, that any amendment that increases a Partner’s obligation to contribute
to the capital of the Partnership or increases such Partner’s Clawback Share
shall not be effective with respect to such Partner, unless such Partner
consents thereto in advance in writing. Notwithstanding the foregoing, the
General Partner may amend this Agreement at any time, in whole or in part,
without the consent of any Limited Partner to enable the Partnership to
(i) comply with the requirements of the “Safe Harbor” Election within the
meaning of the Proposed Revenue Procedure of Notice 2005-43, 2005-24 IRB 1,
Proposed Treasury Regulation section 1.83-3(e)(1) or Proposed Treasury
Regulation section 1.704-1(b)(4)(xii) at such time as such proposed Procedure
and Regulations are effective and to make any such other related changes as may
be required by pronouncements or Treasury Regulations issued by the Internal
Revenue Service or Treasury Department after the date of this Agreement and
(ii) enable, when applicable, the Partnership (or the Partnership
Representative) to comply with the BBA Audit Rules or to make any elections or
take any other actions available thereunder. An adjustment of Points shall not
be considered an amendment to the extent effected in compliance with the
provisions of Section 7.1 or Section 7.3 as in effect on the date hereof or as
hereafter amended in compliance with the requirements of this Section 9.3(a) or
relating to future Plan Years. The General Partner’s approval of or consent to
any transaction resulting in the substitution of another Person in place of the
Partnership as the managing or general partner of any of the Funds or any change
to the scheme of distribution under any of the Fund LP Agreements that would
have the effect of reducing the Partnership’s allocable share of the Net Income
of any Fund shall require the consent of any Limited Partner adversely affected
thereby.
(b)    Notwithstanding the provisions of this Agreement, including
Section 9.3(a), it is hereby acknowledged and agreed that the General Partner on
its own behalf or on behalf of the Partnership without the approval of any
Limited Partner or any other Person may enter into one or more side letters or
similar agreements with one or more Limited Partners which have the effect of
establishing rights under, or altering or supplementing the terms of this
Agreement. The parties hereto agree that any terms contained in a side letter or
similar agreement with one or more Limited Partners shall govern with respect to
such Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any such side letters or similar agreements shall be binding upon the
Partnership or the General Partner, as applicable, and the signatories thereto
as if the terms were contained in this Agreement, but no such side letter or
similar agreement between the General Partner and any Limited Partner or Limited
Partners and the Partnership shall adversely amend the contractual rights or
obligations of any other Limited Partner without such other Limited Partner’s
prior consent.
(c)    The provisions of this Agreement that affect the terms of the
Co-Investors (A) Partnership Agreement applicable to Limited Partners constitute
a “side letter or similar agreement” between each Limited Partner and the
general partner of Co-Investors (A), which has executed this Agreement
exclusively for purposes of confirming the foregoing.
(d)    This Agreement constitutes the entire agreement of the parties hereto and
supersedes any other agreement thereof with respect to the subject matter
hereof, except to the extent set forth in any side letter pursuant to Section
9.3(b) or the Points Award Memo.

Section 9.4    Special Power-of-Attorney.
(a)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Partner, with the power from time to time to make, execute, sign, acknowledge,
swear to, verify, deliver, record, file and/or publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.3);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the United States of America, the State of Delaware or any other
jurisdiction, or any political subdivision or agency thereof, or which such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership as a
limited partnership;
(iii)    all such instruments, certificates, agreements and other documents
relating to the conduct of the investment program of any of the Funds which, in
the opinion of such attorney-in-fact, in consultation with the legal counsel to
the Funds, are reasonably necessary to accomplish the legal, regulatory and
fiscal objectives of the Funds in connection with its or their acquisition,
ownership and disposition of investments, including, without limitation:
(A)    the governing documents of any management entity formed as a part of the
tax planning for any of the Funds and any amendments thereto; and
(B)    documents relating to any restructuring transaction with respect to any
of the Funds’ investments,
provided, that such documents referred to in clauses (A) and (B) above, viewed
individually or in the aggregate, provide substantially equivalent financial and
economic rights and obligations with respect to such Limited Partner and
otherwise do not:
(1)    increase the Limited Partner’s overall financial obligation to make
capital contributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);
(2)    diminish the Limited Partner’s overall entitlement to share in profits
and distributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);
(3)    cause the Limited Partner to become subject to increased personal
liability for any debts or obligations of the Partnership; or
(4)    otherwise result in an adverse change in the overall rights or
obligations of the Limited Partner in relation to the conduct of the investment
program of any of the Funds;
(iv)    any instrument or document necessary or advisable to implement the
provisions of Section 3.9 of this Agreement, including, but not limited to, the
limited partnership agreement of Apollo Special Situations Advisors (IH-A),
L.P., a Cayman Islands exempted limited partnership, or any joinder in relation
to such Partner’s admission as a partner of Apollo Special Situations Advisors
(IH-A), L.P.;
(v)    any written notice or letter of resignation from any board seat or office
of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(vi)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.8(c)).
(b)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment of the Certificate or this Agreement or any action by or with
respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with a view to
the orderly administration of the affairs of the Partnership. This
power-of-attorney is a special power-of-attorney and is coupled with an interest
in favor of the General Partner and as such:
(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power-of-attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.

Section 9.5    Good Faith; Discretion.
To the fullest extent permitted by law and notwithstanding any other provision
of this Agreement or in any agreement contemplated herein or applicable
provisions of law or equity or otherwise, whenever in this Agreement the General
Partner is permitted or required to make a decision (a) in its “sole discretion”
or “discretion,” the General Partner shall be entitled to consider only such
interests and factors as it desires, including its and its Affiliates’ own
interests, and shall have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or any other Person, or (b) in
its “good faith” or under another express standard, the General Partner shall
act under such express standard and shall not be subject to any other or
different standard.

Section 9.6    Notices.
Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership or
its Affiliates for AGM business communications, except that a notice to a
Retired Partner or a notice demanding cure of a Bad Act shall be considered
given only when delivered by hand, by a recognized overnight courier, or by
mailing with the United States Postal System by regular mail to such Retired
Partner’s Home Address.

Section 9.7    Agreement Binding Upon Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors by operation of law, but the rights and obligations of the
Partners hereunder shall not be assignable, transferable or delegable except as
expressly provided herein, and any attempted assignment, transfer or delegation
thereof that is not made in accordance with such express provisions shall be
void and unenforceable.

Section 9.8    Merger, Consolidation, Etc.
(a)    Subject to Section 9.8(b) and Section 9.8(c), the Partnership may merge
or consolidate with or into one or more limited partnerships formed under the
Act or other business entities (as defined in section 17-211 of the Act)
pursuant to an agreement of merger or consolidation which has been approved by
the General Partner.
(b)    Subject to Section 9.8(c) but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.8(a) may, to the extent
permitted by section 17-211(g) of the Act and Section 9.8(a), (i) effect any
amendment to this Agreement, (ii) effect the adoption of a new partnership
agreement for the Partnership if it is the surviving or resulting limited
partnership in the merger or consolidation, or (iii) provide that the
partnership agreement of any other constituent limited partnership to the merger
or consolidation (including a limited partnership formed for the purpose of
consummating the merger or consolidation) shall be the partnership agreement of
the surviving or resulting limited partnership.
(c)    The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which the General Partner has determined that
such transaction will, or is more likely than not to, result in any material
adverse change in the financial and other material rights such Limited Partner
conferred by this Agreement and any side letter or similar agreement entered
into pursuant to Section 9.3(b) or the imposition of any material new financial
obligation on such Limited Partner. Subject to the foregoing, the General
Partner may require one or more of the Limited Partners to sell, exchange,
transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.

Section 9.9    Governing Law; Dispute Resolution.
(a)    This Agreement, and the rights and obligations of each and all of the
Partners hereunder, shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to conflict of laws rules thereof.
(b)    Subject to Section 9.9(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Agreement (including any Points
Award Memo or other ancillary documentation) other than injunctive relief, shall
be settled exclusively by confidential arbitration, conducted before a single
arbitrator in New York County, New York (applying Delaware law) in accordance
with, and pursuant to, the applicable rules of JAMS (“JAMS”). The decision of
the arbitrator shall be final and binding upon the parties hereto. Any arbitral
award may be entered as a judgment or order in any court of competent
jurisdiction. Either party may commence litigation in court to obtain injunctive
relief in aid of arbitration, to compel arbitration, or to confirm or vacate an
award, to the extent authorized by the United States Federal Arbitration Act or
the New York Arbitration Act. The party that is determined by the arbitrator not
to be the prevailing party shall pay all of the JAMS administrative fees, the
arbitrator’s fee and expenses. Each party shall be responsible for such party’s
attorneys’ fees. If neither party is so determined, such fees shall be shared.
Each party shall be responsible for such party’s attorneys’ fees. IF THIS
AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTNER AND THE
PARTNERSHIP WAIVE AND COVENANT THAT THE PARTNER AND THE PARTNERSHIP SHALL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AND AGREE THAT ANY OF THE PARTNERSHIP OR ANY OF ITS
AFFILIATES OR THE PARTNER MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE
PARTNERSHIP AND ITS AFFILIATES, ON THE ONE HAND, AND THE PARTNER, ON THE OTHER
HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THAT ANY PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT SHALL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 9.9 shall prevent the General Partner or a
Limited Partner from applying to a court for preliminary or interim relief or
permanent injunction in a judicial proceeding (e.g., injunction or restraining
order), in addition to and not in lieu of any other remedy to which it may be
entitled at law or in equity, if such relief from a court is necessary to
preserve the status quo pending resolution or to prevent serious and irreparable
injury in connection with any breach or anticipated breach of covenants
applicable pursuant to Section 9.1; provided, that all parties explicitly waive
all rights to seek preliminary, interim, injunctive or other relief in a
judicial proceeding and all parties submit to the exclusive jurisdiction of the
forum described in Section 9.9(b) hereto for any dispute or claim concerning
continuing entitlement to distributions or other payments, even if such dispute
or claim involves or relates to Section 9.1. For the purposes of this
Section 9.9(c), each party hereto consents to the exclusive jurisdiction and
venue of the courts of the state and federal courts within the County of
New York in the State of New York.

Section 9.10    Termination of Right of Action.
Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.

Section 9.11    Not for Benefit of Creditors.
The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership. This Agreement is not intended for the benefit of any
Person who is not a Partner other than the Covered Persons, who shall be third
party beneficiaries hereto, and no rights are intended to be granted to any
other Person who is not a Partner under this Agreement.

Section 9.12    Reports.
As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year, including
a copy of the United States Internal Revenue Service Schedule “K-1” issued by
the Partnership to such Limited Partner, and a reconciliation of any difference
between (i) such Operating Profit or Operating Loss, and (ii) the aggregate net
profits or net losses allocated by the Funds to the Partnership for such year
(other than any difference attributable to the aggregate Capital Profit or
Capital Loss allocated by the Funds to the Partnership for such year).

Section 9.13    Filings.
The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for federal, state and local income tax purposes.

Section 9.14    Headings, Gender, Etc.
The section headings in this Agreement are for convenience of reference only,
and shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof. As used herein, masculine pronouns shall include the feminine
and neuter, and the singular shall be deemed to include the plural.

Section 9.15    Corporate Clawback.
Notwithstanding any other provision herein contained, to the extent mandated by
applicable law and/or as set forth in a written clawback policy, any amounts
distributed with respect to Points (whether or not vested) may be subject to
such policy, unless otherwise required by law, to the extent such policy was in
effect on and as of the date the applicable Points were awarded.
Signature Page Follows





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
General Partner:

APOLLO SPECIAL SITUATIONS ADVISORS GP, LLC


By:             /s/ Laurie D. Medley    
    Name:     Laurie D. Medley
    Title:     Vice President
Limited Partners:

APH HOLDINGS, L.P.

By:     Apollo Principal Holdings III GP, Ltd.,
    its general partner


By:             /s/ Laurie D. Medley    
    Name:     Laurie D. Medley
    Title:     Vice President
Each person who shall sign an Execution Page and who shall be accepted by the
General Partner to the Partnership






Solely for purposes of Section 9.3(c):






APOLLO CO-INVESTORS MANAGER, LLC




By:
         /s/ Laurie D. Medley    
Name:     Laurie D. Medley
Title:     Vice President





12